Citation Nr: 1822741	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-21 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation for posttraumatic stress disorder with polysubstance abuse (hereinafter "PTSD") in excess of 30 percent for the period of the claim prior to March 22, 2012, and in excess of 50 percent from June 1, 2012 to May 7, 2014.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to May 7, 2014.


REPRESENTATION

Appellant represented by:	C. Bennett Gore, Jr., Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military from November 1969 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal            of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for PTSD. A May    2014 rating decision granted a 50 percent rating for PTSD effective June 1, 2012.    A January 2015 rating decision assigned a temporary total rating for PTSD based    on hospitalization from May 7, 2014 to July 1, 2014, and a November 2017 rating decision assigned a 100 percent schedular rating for PTSD from July 1, 2014.  As   a 100 percent rating is the maximum rating assignable, the evaluation of PTSD from May 7, 2014 forward is not before the Board and the issue of entitlement to TDIU   is moot from that date. The issues listed on the cover page have been amended accordingly.

The Board notes that the Veteran has perfected appeals on the issue of entitlement to service connection for hearing loss, tinnitus, an eye disability, and obstructive sleep apnea (OSA).  However, those issues are awaiting the scheduling of a requested Board hearing.  As such, they will be the subject of a later Board decision, if in order.


FINDINGS OF FACT

1. During the period of the claim (excluding the temporary total rating period from March 22, 2012 to June 1, 2012), the occupational and social impairment from the Veteran's psychiatric disability more nearly approximated reduced reliability and productivity.

2. For the period of the claim prior to May 7, 2014 (excluding the temporary total rating period from March 22, 2012 to June 1, 2012), the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD have been met for the period of the claim prior to March 22, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 

2. The criteria for a rating in excess of 50 percent for PTSD (excluding the temporary total rating period from March 22, 2012 to June 1, 2012) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 

3. For the period of the claim prior to May 7, 2014 (excluding the temporary total rating period from March 22, 2012 to June 1, 2012), the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for PTSD

In a March 2011 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent disability rating.  He did not file a timely notice   of disagreement to the assignment of this rating.  He filed a claim for an increased rating on February 16, 2012.  In an August 2012 rating decision, the Veteran was assigned a temporary total evaluation based on the need for in-hospital treatment longer than 21 days effective March 22, 2012, following which his 30 percent disability rating for his PTSD was restored effective June 1, 2012.  A May 2014 rating decision granted a 50 percent rating for PTSD effective June 1, 2012.  The Veteran has been in receipt of a 100 percent schedular rating since May 7, 2014. 

The Veteran was afforded a VA PTSD examination in March 2012.  He reported that he maintained a relationship with at least one child, with whom he lived, but that his relationship with his wife was strained. The Veteran endorsed symptoms of chronic sleep impairment, mild memory loss, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  Following examination, the VA examiner opined that the Veteran's PTSD was productive          of occupational and social impairment with occasional decrease in work efficiency; the examiner did not find the impairment consistent with reduced reliability, deficiencies in most areas, or total impairment in occupational and social    functioning.  

A September 2012 VA treatment report noted the Veteran continued to have sleep problems but was alert and articulate, neatly dressed, well groomed, cooperative and had good eye contact. His mood was euthymic and his affect congruent. His speech was normal in rate, rhythm and volume and his thought process was logical and goal directed. He denied suicidal or homicidal thoughts.  His memory was grossly intact and his judgment and insight were fair and intact. A November 2012 primary care visit noted the Veteran reported depression, agitation, panic, anxiety, nightmares and flashbacks, but that medication was helping.

At a January 2013 VA PTSD examination the Veteran continued to report that his relationship with his wife was shaky. However, he noted a good relationship with his two sons, and that he had a couple of friends in the area. Overall, he noted difficulty establishing friendships.  He reported having difficulty arounds crowds, which made him easily irritable and triggered constant hypervigilance.  This limited his ability to go to public places, as a result of which he relayed having few to no hobbies outside the home.  He reported multiple forms of chronic sleep impairment, manifested by hyperarousal, frequent nightmares, and frequent intrusive memories.  He stated that   he made efforts to avoid reminders of his service, including war-related movies and news.  He described significantly isolative behavior. The examiner opined that the 
Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency. 

At a visit in June 2013, the Veteran presented as alert and articulate with good     eye contact.  Mood was euthymic and affect was congruent. Thought content was negative for evidence of psychotic features, although thought process continued to be rambling at times. Recent and remote memory was documented as grossly intact, and judgment and insight were noted to be fair.  The Veteran had good compliance with mental health counseling.  He reported some increased difficulty with family members, including largely his wife, although the Veteran was observed to have abstained from alcohol.  At a visit in August 2013, he reported increased panic attacks and chest palpitations since returning to living with his wife.  He relayed some feelings of hopelessness, but denied suicidal or homicidal ideations.  He continued to relay symptoms of flashbacks and nightmares, with only a marginal improvement in sleep quality since starting a new medication.  Despite these symptoms, he reported attending church often, as well as a PTSD support group.  He reported that he is active in the church, participating in the choir and attending   a Bible study.  He also indicated he enjoys fishing in his free time. He inquired about other methods to treat the PTSD. Mood was anxious per the Veteran's report, and affect slightly restricted.  The mental status examination was otherwise normal, with insight and judgment documented as good and thought process as logical and goal oriented.  In October 2013, the Veteran reported that he was doing better and that his mood was more stable.  He indicated his relationship with his wife had improved slightly.  He continued to engage in activities at church, with the PTSD support group and with an AA support group.

An April 2014 telephone treatment note indicated the Veteran's speech was normal in rate, rhythm and volume, and his thought process was logical, relevant, organized and coherent. He denied hallucinations and thoughts of harming himself or others. His general intellectual and memory functions were intact and his mood was euphoric.

Upon review of the record, the Board finds that for the period of the claim prior to May 7, 2014 (exclusive of the temporary total rating from March 22, 2012 to June 1, 2012), the psychiatric symptomatology more nearly approximates the criteria for a 50 percent rating. During that period, the Veteran's treatment providers reported that the Veteran had significant issues with difficulty in establishing and maintaining effective social relationships, chronic sleep impairment and difficulty adapting to stressful environments. They also observed that he became easily irritable and frustrated.  
Therefore, the Board finds that an increased rating of 50 percent is warranted for the period of the claim prior to March 22, 2012, but that the 50 percent rating assigned  by the RO from June 1, 2012 to May 7, 2014 is appropriate.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The evidence of record does not reflect that the Veteran's symptoms warrant            a rating in excess of 50 percent during the period of the claim prior to May 7,     2014 (exclusive of the temporary total rating period). In this regard, the evidence does not reflect that the Veteran's symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas or total occupational and social impairment for that period. The Veteran did not show impaired judgment and thinking, he did not have suicidal or homicidal ideation,    he did not exhibit obsessional rituals which interfered with routine activities, and  he did not have delusions. There was no indication from the record that the Veteran was unable to maintain his personal hygiene.  The Veteran also reported that he maintained relationships, to include with his children, and that he is active in the church, participating in the choir and attending a Bible study. Moreover, the March 2012 and January 2013 VA examiners found the Veteran's symptomatology was productive of occupational and social impairment with occasional decrease in   work efficiency; deficiencies in most areas or total impairment was not shown.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted      at any time during the period of the claim prior to May 7, 2014 (exclusive of the temporary total rating period).  See Vazquez-Claudio v. Shinseki, 713 F.3d 112,    118 (Fed. Cir. 2013) ("[38 C.F.R.] § 4.130 requires not only the presence of    certain symptoms but also that those symptoms have caused occupational and    social impairment in most of the referenced areas"). 

Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. Id. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

During the period of the claim, service connection was in effect for PTSD, evaluated as 50 percent disabling; a left shoulder disability, evaluated as 20 percent disabling; a lumbar spine disability, evaluated as 20 percent disabling; a right shoulder disability, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling ; tinea versicolor and tinea cruris, evaluated as 10 percent disabling; and noncompensable trigeminal neuralgia and traumatic brain injury (TBI). During the appeal period, the Veteran's combined disability rating is 70 percent. Thus, the minimum schedular criteria for TDIU have been met.

The evidence of record demonstrates that the Veteran has a high school education with one year of a technical degree. During service, the Veteran's military occupational specialty (MOS) was a stock clerk.  A January 2016 private treatment record noted   that after his discharge from active duty, the Veteran worked in a variety of positions, including as a corrections officer, recycling plant worker, and janitor, with his most recent employment as a truck driver.  

A March 2012 VA examination report indicates that the Veteran reported that he quit his last job as a truck driver when his driver's license expired.  He added that he was unable to renew it due to difficulties with his back and his shoulders, as   well as difficulty working with others.  The examiner opined that the Veteran's PTSD would not render him unable to secure and maintain substantially gainful employment, although it would result in moderate difficulty with respect to his 
ability to do so given his problems with relating to others, sleep difficulty and concentration. 

A January 2013 VA examination report indicates that the Veteran reported increased irritability, decreased patience, decreased ability to deal with crowds or the public, and hypervigilance.  It was noted that the Veteran continued to report chronic sleep impairment, leaving him tired in the mornings.  He confirmed that he left his last employment as a truck driver due to difficulty getting into and out of the vehicle,      as well as trouble getting along with people.  The examiner repeated that the Veteran's PTSD would cause only moderate difficult in a job setting getting         along with coworkers, being able to focus and complete tasks, and difficulty          with motivation due to depression.  The examiner concluded the Veteran's           PTSD would seemingly not preclude him from being able to secure and           maintain substantially gainful employment at the time.

Upon consideration of the evidence, and resolving all doubt in the Veteran's     favor, the Board finds that the combined mental and physical effects of his service-connected disabilities, when considered with his education level and occupational history, render the Veteran unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Accordingly, entitlement to a TDIU is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 50 percent for PTSD for the period of the claim prior to March 22, 2012 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD (excluding the temporary total rating period from March 22, 2012 to June 1, 2012) is denied.

Entitlement to TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


